FILED
                              NOT FOR PUBLICATION                            OCT 01 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


ALEX MANRIQUE DE LEON, a.k.a.                     No. 12-73172
Carlos De La Cruz-Maya, a.k.a. Alex
Manrique De Leo Morales,                          Agency No. A079-768-096

               Petitioner,
                                                  MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Alex Manrique De Leon, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny in part and grant in part the petition for review,

and we remand.

      Substantial evidence supports the agency’s denial of CAT relief because De

Leon did not establish that it is more likely than not that he would be tortured by or

with the consent or acquiescence of the Guatemalan government. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying De Leon’s withholding of removal claim, the agency found he

failed to establish past persecution or a fear of future persecution on account of a

protected ground. When the BIA and IJ issued its decisions, they did not have the

benefit of this court’s decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th

Cir. 2013) (en banc), Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-

Boc v. Holder, 750 F.3d 1077 (9th Cir. 2014), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand De Leon’s withholding of removal claim

to determine the impact, if any, of these decisions. See INS v. Ventura, 537 U.S.

12, 16-18 (2002) (per curiam).


                                           2                                    12-73172
   Each party shall bear their own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                       3                                 12-73172